Case 2:20-cv-00974-GRB-AKT Document 59 Filed 12/23/20 Page 1 of 1 PageID #: 472



                                                             MOSER LAW FIRM, PC
 Paul A. Pagano
 Tel: 917.589.1479
 paul.pagano@moserlawfirm.com

                                                      December 23, 2020
 VIA ECF
 Hon. Gary R. Brown
 United States District Court
 Eastern District of New York
 100 Federal Plaza, Courtroom 840
 Central Islip, NY 11722-9014

 Re:    Caccavale, et. al. v. Hewlett-Packard Company a/k/a HP Inc. et. al.
        Docket No: 20-cv-00974(GRB)(AKT)

 Dear Hon. Gary R. Brown:

         This firm represents Plaintiffs Tony Caccavale (“Caccavale”), Anthony Mangelli
 (“Mangelli”), Douglas Sorbie (“Sorbie”) and James Billups (“Billups”) individually and on
 behalf of all others similarly situated (collectively “Plaintiffs”) in connection with the above
 referenced matter. This afternoon, Defendants Hewlett-Packard Company a/k/a HP Inc. and
 Hewlett Packard Enterprise Company (collectively the “HP Defendants”) filed a letter requesting
 a pre-motion conference for the purpose of moving to dismiss Plaintiffs’ second amended
 complaint (“SAC”)(D.E. 57). Also this afternoon, Defendant Unisys Corporation (“Defendant
 Unisys”) filed a letter requesting a pre-motion conference for the purpose of moving to dismiss
 the SAC (D.E. 58). Plaintiffs would like to have the opportunity to fully respond to both letters.
 In light of the imminent holidays, Plaintiffs respectfully request that their oppositions to the HP
 Defendants’ and Defendant Unisys’ pre-motion letters be permitted to be filed on or before
 January 4, 2021.


                                              Respectfully Submitted,
                                              Moser Law Firm, P.C.



                                              By: Paul A. Pagano




                               5 E. Main St., Huntington, NY 11743
                               www.moseremploymentlaw.com
